Title: To Thomas Jefferson from Albert Gallatin, 25 June 1802
From: Gallatin, Albert
To: Jefferson, Thomas


            Sir,Treasury Department June 25th. 1802.
            I have the honor to enclose letters from the collectors of Charleston, and Norfolk, in relation to the Marine Hospitals.
            If the corporation of Charleston, will agree to the arrangement proposed by the collector, that is to say, consent to defray all the expenses incident to the support of sick seamen, provided that they shall receive the monies collected in charleston, it will prove so economical an arrangement for the United States, that I think it would be eligible on that condition, to agree that the building should be erected out of the general Fund. The result would be that we should have three hospitals, the property of the United States at Boston; Norfolk and charleston.
            The Gosport Hospital is much too large, but it appears from the Collectors letter that some repairs are necessary in that part which is occupied. To what extent these should be carried, and whether a conditional engagement to erect the buildings at charleston should be entered into, it remains for the President to determine.
            I have the honor to be, very respectfully, Sir, Your obdt. Servant:
            Albert Gallatin
          